NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
   
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted December 21, 2017* 
                               Decided December 21, 2017 
                                              
                                         Before 
 
                                    DIANE P. WOOD, Chief Judge 
                   
                                    JOEL M. FLAUM, Circuit Judge 
                   
                                    DIANE S. SYKES, Circuit Judge 
                   
No. 16‐3545 
 
EARNEST D. BEAMON JR.,                            Appeal from the United States 
      Plaintiff‐Appellant,                        District Court for the Eastern District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 14‐CV‐136‐JPS 
MICHAEL A. DITTMANN, et al.,                       
      Defendants‐Appellees.                       J.P. Stadtmueller, 
                                                  Judge. 
 
                                         O R D E R 

        Earnest Beamon, an inmate in Wisconsin, filed this suit under 42 U.S.C. § 1983, 
claiming that prison officials disciplined him because of a grievance that he filed. The 
district court granted summary judgment for the defendants, and Beamon has now 
appealed. We conclude that a reasonable jury could find that one defendant violated 

                                                 
* We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3545                                                                          Page 2 
 
Beamon’s right under the First Amendment to pursue a grievance. We therefore vacate 
the judgment and remand for further proceedings against that defendant only. 
         
        Most of the facts underlying this appeal are undisputed. They arise from 
interactions that Beamon had at Wisconsin’s Redgranite Correctional Institution with 
Jason Wilke, a prison official. (We briefly discuss the other defendants at the end of this 
order.) The main factual dispute concerns why Wilke wrote a conduct report against 
Beamon: Wilke says that he wrote it because he wanted to punish Beamon for writing a 
letter supporting a prohibited group, while Beamon insists that Wilke issued the 
conduct report in retaliation for a grievance that Beamon had filed about Wilke. 
         
        As the facility’s Security Threat Group Coordinator, Wilke monitors prison 
gangs and groups that threaten security. One such group is the “Five Percent Nation” 
(a reference to blessed black men). The Department of Corrections considers it a hate 
group. The Five Percent Nation (also known as the Nation of Gods and Earths) was 
founded after its leader, “Father Allah,” broke away from the Nation of Islam. Some of 
Father Allah’s teachings are based on something called the “120 lessons.” The 
Department bans prisoners from possessing any materials about the Five Percent 
Nation for three reasons. First, “Five Percenters” promote black racial supremacy by 
teaching, among other things, that white people are evil and black men are divine. 
Second, they use codes—known as “Supreme Mathematics” and the “Supreme 
Alphabet”—that obscure from untrained staff problematic content. And third, in other 
states some prisoners who identified as Five Percenters engaged in violence and 
unlawful activity years ago. 
         
        Wilke and Beamon clashed four times in 2013. The first time was in April, when 
prison staff searched Beamon’s cell and discovered written materials related to 
Supreme Mathematics. (The parties offer no specifics about their content.) Wilke met 
with Beamon, explained that Five Percenter materials are contraband, but did not issue 
a conduct report. About three weeks later, Beamon was found a second time to possess 
unspecified Five Percenter materials. Again Wilke counseled him but did not issue a 
conduct report. 
         
        The third clash was in June, when prison staff intercepted a letter that Beamon 
had written to another inmate. In this letter Beamon mentioned the “120 lessons,” 
identified the other inmate as “God,” and signed the letter “Born Prophet Allah.” Wilke 
construed these as references to the Five Percenter ideology. Another search of 
Beamon’s cell revealed documents that, in Wilke’s view, related to the Five Percent 
No. 16‐3545                                                                            Page 3 
 
Nation “or groups with very similar ideology.” Wilke charged Beamon with violating 
rules against group resistance and petitions, using false names and titles, employing 
unauthorized forms of communication, and disobeying orders. A disciplinary officer 
found Beamon guilty of the first two charges only. Beamon received 90 days of 
disciplinary separation. 
         
        A fourth interaction the following month precipitated this lawsuit. Beamon 
wrote a letter to his niece, and Wilkes intercepted it. Here is a representative excerpt: 
         
        Hey, lil bad ass. I got you[r] letter yesterday. I’m glad you [are] doing 
        alright. That really brings a smile to my face . … I’m glad you been going 
        to the gym wit[h] your granny, cause you got to take care of yourself and 
        your body that’s very important. Where do you go to vacation Bible 
        school at? That’s real nice it gives you something to do, something 
        positive. I’m real proud of you. Keep up the good work . … If you don’t 
        remember nothing else remember that your uncle loves you dearly . …   
         
The letter also includes a chart that translates into English some Chinese words for 
black people. Beamon signed the letter “Uncle Junior B. A.K.A. The Prophet,” though he 
wrote his full name and inmate number on the envelope. When he tried to send the 
letter, Wilke returned it to him because Beamon had enclosed stamps. Inmates may not 
mail stamps outside the prison. Wilke did not issue Beamon a conduct report, either for 
the contents of the letter or for the stamps.   
 
        The next day Beamon filed a grievance against Wilke for not permitting him to 
mail stamps to his niece. He also tried to resend the letter. He left out the stamps but 
added a postscript to his niece. The postscript criticizes the prison’s refusal to allow him 
to mail her stamps, proposes litigation over it, and advises good behavior for her: 
         
        [T]ell your papa to get in touch with the federal authorities and inform 
        them of the violations of my first amendment and 14th amendment 
        rights and my privacy to write family members . … Tell him the dumb 
        capt here misinterpreted everything from his own unintelligent 
        understanding. Just let him read this part and you better stay out of 
        trouble. I was trying to send you some more stamps but these dumb 
        people all of sudden say I can’t . … Also lil queen you better be staying 
        away from the gang bull . … Tell your papa these got to be the dumbest 
        people I ever came across. They ain’t even that dumb back home. 
No. 16‐3545                                                                           Page 4 
 
        Everybody but these idiots know I haven’t dealt with a dumb ass gang 
        since Keana been in the world 18 years. Tell my Mother Earth to make 
        sure daddy get on it and I’m cool. Tell her a thinking man remains 
        unswayed at all times. Tell her she know what she raise me to be no 
        matter what a black or white person has to say . … I don’t have the 
        energy to hate. We wasn’t raised that way. 
         
        This time Wilke objected to the letter and issued a conduct report. Beamon 
swears that Wilke told him he let Beamon “slide the first time” he tried to mail the 
letter, but once Wilke learned that Beamon had written a grievance about him Wilke 
“figured [he]’d write [Beamon] up since [Beamon] wrote [Wilke] up.” (Wilke denies 
knowing about Beamon’s grievance, but at this juncture we must accept Beamon’s 
version.) Wilke asserted that the letter attempted to spread Five Percenter ideology. 
He objected to two features that were in the original letter: the translations of terms for 
black people and the signature “Uncle Junior B. A.K.A. The Prophet.” He also objected 
that the postscript referred to Beamon’s mother as “Mother Earth.” Wilke charged 
Beamon with violating rules against group resistance and petitions, using false names 
and titles, disrespect, and disobeying orders. A disciplinary officer found Beamon 
guilty of all rule violations except for disobeying orders. Beamon was punished with six 
more months in disciplinary separation. 
         
        Invoking 42 U.S.C. § 1983, Beamon sued Wilke and various prison officials who 
had participated in the disciplinary process. He asserted that the defendants had 
violated the First Amendment by burdening his religious practice and retaliating 
against him for filing a grievance. The district court concluded that a reasonable jury 
could not find in Beamon’s favor and entered summary judgment for the defendants. 
         
        In this court Beamon focuses on the retaliation claim against Wilke. To survive 
summary judgment, Beamon must produce evidence that (1) he engaged in protected 
First Amendment activity, (2) he suffered a deprivation sufficient to deter future First 
Amendment activity, and (3) the protected activity was at least a motivating factor for 
the deprivation. Kidwell v. Eisenhauer, 679 F.3d 957, 964 (7th Cir. 2012); Greene v. Doruff, 
660 F.3d 975, 979–80 (7th Cir. 2011). The parties assume that Beamon’s grievance was 
protected and that his punishment would deter protected activity. They focus on the 
last prong—whether Beamon’s grievance motivated the conduct report. We do the 
same. 
         
No. 16‐3545                                                                           Page 5 
 
         Construing the evidence in the light most favorable to Beamon, a reasonable jury 
could conclude that Wilke wrote the second conduct report because Beamon filed a 
grievance about him. According to Beamon’s testimony, Wilke essentially admitted his 
retaliatory motive for writing the conduct report. This admission by itself is enough for 
a trial, but even without it a jury could infer retaliatory animus from the chronology of 
events that the evidence supports. See Mays v. Springborn, 575 F.3d 643, 650 (7th Cir. 
2009). Wilke opened the letter, examined it, and found nothing objectionable about it 
other than the stamps. Only after Beamon had filed his grievance against Wilke for 
confiscating the stamps and only after Beamon had stated in his postscript his plan to 
litigate that issue did Wilke consider the same contents objectionable. 
          
         This same evidence would permit a reasonable jury to conclude that if Wilke had 
no retaliatory motive, he would not have written the conduct report and therefore 
Beamon would not have been punished. Because Beamon offered evidence that Wilke 
had a retaliatory motive for writing the conduct report, the burden shifted to Wilke to 
show that he would have written the conduct report anyway, without the forbidden 
motive. See Mays v. Springborn, 719 F.3d 631, 634 (7th Cir. 2013). Wilke swears that the 
reason he issued the conduct report after Beamon tried to re‐mail the letter was that he 
only then noticed the letter’s objectionable content. But a jury would not be bound to 
believe this assertion. A jury could instead credit Beamon’s testimony that Wilke 
admitted his actions were driven by retaliatory animus—that Wilke “figured [he]’d 
write [Beamon] up since [Beamon] wrote [Wilke] up.”   
          
         We can quickly dispatch the two remaining issues. First Beamon also argues on 
appeal that a reasonable jury could find that Wilke issued the conduct report because 
Beamon identifies as a Black Muslim. But Beamon produced no admissible evidence to 
support his contention that “Wilke has a personal prejudice against Black Muslims” and 
“has explicitly expressed those feelings.” A jury would have to speculate about this 
claim, and a reasonable jury does not base its decision on speculation. See Muhammad v. 
Caterpillar, 767 F.3d 694, 700 (7th Cir. 2014). Second, as for the remaining defendants, 
Beamon forfeited any appellate challenge to their dismissal by failing to articulate any 
argument for our review. See FED. R. APP. P. 28(a)(8)(A); Ewell v. Toney, 853 F.3d 911, 918 
(7th Cir. 2017). In any event, Beamon principally faults these defendants for not 
preventing Wilke’s violation of Beamon’s rights, yet government officials are liable for 
their own misconduct only. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). 
          
         We close with an observation about this case on remand. As a prisoner, Beamon 
may not recover compensatory damages unless he proves that he suffered a physical 
No. 16‐3545                                                                              Page 6 
 
injury, see 42 U.S.C. § 1997e(e). But if the trier of fact believes his assertions, he may be 
awarded nominal damages, and if the trier finds that Wilke’s conduct was willful and 
wanton, Beamon may recover punitive damages. See Gray v. Hardy, 826 F.3d 1000, 1007 
(7th Cir. 2016); Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011). 
        
       Accordingly, we VACATE the judgment and REMAND for further proceedings 
on Beamon’s retaliation claim against Wilke. In all other respects we AFFIRM.